ORDER

PER CURIAM.
Clovis Hunter (“Defendant”) appeals from the judgment convicting him of forcible rape, armed criminal action, two counts of burglary in the first degree, attempted forcible rape, and attempted robbery in the second degree. The court sentenced him to 27 years in prison. In his point on appeal, Defendant alleges that the court erred in denying his motion to suppress and admitting statements he made to an officer upon his arrest, in that his waiver of his Miranda rights was invalid. We have reviewed the briefs of the parties and the record on appeal and find that Defendant’s point is without merit.
The judgment entered is affirmed pursuant to Rule 30.25(b).